DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

Claim Status
Claims 1, 5 – 8, 10 – 17, 19 and 21 are pending.  Claims 1, 8, 11, 17, 19, and 21 were amended.  Claims 2, 4, 9, 18, and 20 were cancelled. .

Claim Objections
Claims 1, 17, and 19 are objected to because of the following informalities:  the claims include the element/step “using a viscous flow upwind scheme that comprises a total velocity direction and a buoyancy flow upwind scheme that comprises a gravity direction to stabilize iterative convergence to a solution”.  The Examiner interprets “to stabilize iterative convergence to a solution” as a desired result of combining the two  .  Appropriate correction is required.
Claims 1, 17, and 19 are objected to because of the following informalities:  the claim includes the element/step “output at least a portion of simulated values of the solution”, which appears to be missing “the” before “simulated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 10, 13, 14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2018/0010433 (hereinafter 'Wu')  in view of .

Regarding claim 1: Wu teaches a method of operating a reservoir simulator ([Abstract, 0018, 0019]: describes a solver for multiphase flows in a simulation of a subterranean formation) comprising:
receiving information associated with a geologic environment that comprises a reservoir ([claim 1]: describes receiving inputs about the subterranean formation including “flow rate, viscosity and density of each of the plurality of stimulation fluids”, along with dimensions and properties of the reservoir);
based at least in part on the information, simulating multiphase fluid flow in a digital representation of the reservoir of the geologic environment using a viscous flow upwind scheme that comprises a total velocity direction to stabilize iterative convergence to a solution ([0018, 0019, 0033, 0042]: discloses using a set of equations (13 – 18) to model the velocity of a multi-phase flow using an upwind scheme that the authors refer to as SOUR, and describe as a “well-performed, fast, and stable methodology”); and
outputting at least a portion of simulated values of the solution ([claim 1]: discloses adjusting flow rates based on the result of the simulation, which the Examiner interprets as requiring an output from the simulation in order to make the adjustment).

Wu is silent with respect to


Kozdon teaches a method of multiple dimension simulation of a reservoir model (Introduction, pages 1 and 2) that includes a total velocity direction (page 2: discloses calculating the phase velocity using Darcy’s law) and a gravity direction (page 10: discloses a modelling of the gravitational force as function of the tilt angle) that uses an upstream weighting scheme, which the Examiner interprets a similar to an upwind scheme (page 2: discloses single point and multi-point upstream weighting).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon to improve the model of fluid flow by incorporating gravitational effects into the model along with pressure effects when solving for the velocity of the fluid flow.

Regarding claim 2: Wu in view of Kozdon teaches the method of claim 1 wherein a multiphase transport equation is expressed digitally using total velocity based on individual phase velocities, wherein the viscous flow upwind scheme comprises a total velocity direction, and wherein the total velocity changes more slowly in time than one or more of the individual phase velocities (Wu: [0033, claim 1]: discloses a calculation of the pressure variation and distribution for each of the different fluids modelled by the system and the use of Darcy’s law to model the total velocity u.  While there is no explicit teaching of how fast the total velocity changes when compared to the individual 

Regarding claim 6: Wu in view of Kozdon teaches the method of claim 5 wherein an interface exists between two adjacent grid cells (Wu: [0033]: discloses N layers in the simulation, with N connection points).

Regarding claim 7: Wu in view of Kozdon teaches the method of claim 6 wherein the interface comprises an associated viscous flow equation and an associated buoyancy flow equation (Wu: [0033]: discloses a set of equations to model the connection between two layers of the reservoir, including “pressure continuity, density continuity, viscosity continuity, and Darcy's law”).

Regarding claim 10: Wu in view of Kozdon teaches the method of claim 1 where the multiphase flow comprises multiphase flow in at least one porous medium (Wu: [0021]: discloses that the reservoir is modelled with a uniform porosity).

Regarding claim 13: Wu in view of Kozdon teaches the method of claim 1.
Wu is silent with respect to wherein 
the simulating comprises computing co-current flow and counter-current flow.

Kozdon teaches 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon to improve the model of fluid flow by considering fluid flowing in both directions across a boundary surface within the grid defined by the model.

Regarding claim 14: Wu in view of Kozdon teaches the method of claim 1.
Wu is silent with respect to wherein 
the simulating comprises utilizing relative permeabilities that are C1 continuous.

Kozdon teaches 
the simulating comprises utilizing relative permeabilities that are C1 continuous ([page 4]: discloses using the pressure equation in a continuous setting).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon to improve the model of fluid flow by incorporating gravitational effects into the model along with pressure effects when solving for the velocity of the fluid flow.

Regarding claim 16: Wu in view of Kozdon teaches the method of claim 1 wherein the simulating comprises implementing an iterative solver of the reservoir simulator for a nonlinear system of equations wherein the reservoir simulator comprises at least one processor (Wu: [0001]: discloses a computer-implemented method, where the Examiner interprets a computer as comprising at least one processor)

Regarding claim 17: Wu teaches a system comprising:
a processor ([0001]: discloses a computer-implemented method, where the Examiner interprets a computer as comprising at least one processor);
memory operatively coupled to the processor; and one or more modules stored in the memory that comprise processor-executable instructions to instruct the system ([0001]: discloses a computer-implemented method, where the Examiner interprets a computer as comprising a memory); to
receive information associated with a geologic environment that comprises a reservoir ([claim 1]: describes receiving inputs about the subterranean formation including “flow rate, viscosity and density of each of the plurality of stimulation fluids”, along with dimensions and properties of the reservoir);
based at least in part on the information, simulate multiphase fluid flow in a digital representation of the reservoir of the geologic environment using a viscous flow upwind scheme that comprises a total velocity direction to stabilize iterative convergence to a solution ([0018, 0019, 0033, 0042]: discloses using a set of equations (13 – 18) to 
output at least a portion of the simulated values of the solution ([claim 1]: discloses adjusting flow rates based on the result of the simulation, which the Examiner interprets as requiring an output from the simulation in order to make the adjustment)..

Wu is silent with respect to
using a viscous flow upwind scheme that comprises a total velocity direction and a buoyancy flow upwind scheme that comprises a gravity direction.

Kozdon teaches a method of multiple dimension simulation of a reservoir model (Introduction, pages 1 and 2) that includes a total velocity direction (page 2: discloses calculating the phase velocity using Darcy’s law) and a gravity direction (page 10: discloses a modelling of the gravitational force as function of the tilt angle) that uses an upstream weighting scheme, which the Examiner interprets a similar to an upwind scheme (page 2: discloses single point and multi-point upstream weighting).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon to improve the model of fluid flow by incorporating gravitational effects into the model along with pressure effects when solving for the velocity of the fluid flow.

claim 19: Wu teaches one or more computer-readable storage media that comprise processor-executable instructions wherein the instructions comprise instructions to:
receive information associated with a geologic environment that comprises a reservoir ([claim 1]: describes receiving inputs about the subterranean formation including “flow rate, viscosity and density of each of the plurality of stimulation fluids”, along with dimensions and properties of the reservoir);
based at least in part on the information, simulate multiphase fluid flow in a digital representation of the reservoir of the geologic environment using a viscous flow upwind scheme that comprises a total velocity direction to stabilize iterative convergence to a solution ([0018, 0019, 0033, 0042]: discloses using a set of equations (13 – 18) to model the velocity of a multi-phase flow using an upwind scheme that the authors refer to as SOUR, and describe as a “well-performed, fast, and stable methodology”); and
output at least a portion of the simulated values of the solution ([claim 1]: discloses adjusting flow rates based on the result of the simulation, which the Examiner interprets as requiring an output from the simulation in order to make the adjustment).

Wu is silent with respect to
using a viscous flow upwind scheme that comprises a total velocity direction and a buoyancy flow upwind scheme that comprises a gravity direction

Kozdon teaches a method of multiple dimension simulation of a reservoir model (Introduction, pages 1 and 2) that includes a total velocity direction (page 2: discloses 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon to improve the model of fluid flow by incorporating gravitational effects into the model along with pressure effects when solving for the velocity of the fluid flow.

Regarding claim 21: Wu in view of Kozdon teaches the method of claim 1 comprising, based at least in part on one or more of the computed values of the solution, issuing an instruction for controlling a fluid flow process in the geologic environment (Wu: [claim 1]: discloses adjusting flow rates based on the result of the simulation).

. 
Claims 8, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kozdon in view of Lee et al., US 7765091 (hereinafter Lee ’091) 

Regarding claim 8: Wu in view of Kozdon teaches the method of claim 7,
Wu in view of Kozdon is silent with respect to wherein 
the viscous flow equation comprises total velocity based on individual phase velocities.

Lee ’091 teaches 
the viscous flow equation comprises total velocity based on individual phase velocities ([col 15, line – col 16 , line 11]: discloses creating a total mobility field based on the individual phase velocity fields, which the Examiner interprets as a total velocity)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon in view of Lee ’091 to determine the overall velocity of the combined fluid based on the available modelled components, if that were of interest.

Regarding claim 11: Wu in view of Kozdon teaches the method of claim 1.
Wu in view of Kozdon is silent with respect to wherein 
the simulating comprises computing viscous flux of the viscous flow as being dependent on the total velocity based on individual phase velocities and buoyancy flux of the buoyancy flow as being independent of the total velocity.

Lee ’091 teaches 
the simulating comprises computing viscous flux of the viscous flow as being dependent on the total velocity based on individual phase velocities and buoyancy flux of the buoyancy flow as being independent of the total velocity ([col 23, lines 3 – 13]: discloses calculating a total flux based on a combination of local solutions of the flux).



Regarding claim 12: Wu in view of Kozdon teaches the method of claim 1.
Wu in view of Kozdon is silent with respect to wherein 
the simulating implements the viscous flow upwind scheme and the buoyancy flow upwind scheme as a hybrid upwind scheme for nonlinear three-phase flow in the presence of viscous forces and buoyancy forces.

Lee ’091 teaches 
the simulating implements the viscous flow upwind scheme and the buoyancy flow upwind scheme as a hybrid upwind scheme for nonlinear three-phase flow in the presence of viscous forces and buoyancy forces ([col 5, lines 57 – 63]: discloses extending an existing reservoir simulation model to handle three phase compressible flows).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon in view of Lee ’091 to extend the simulation model from two fluid phases to three, which would allow for modelling of a more complex system involving gas in addition to oil and water.

claim 15: Wu in view of Kozdon teaches the method of claim 1.
Wu in view of Kozdon is silent with respect to wherein 
the simulating comprises utilizing at least one three-phase relative permeability correlation that is a monotonically increasing function of phase saturation.

Lee ’091 teaches 
the simulating comprises utilizing at least one three-phase relative permeability correlation that is a monotonically increasing function of phase saturation ([col 16, lines 52 – 67]: discloses iteratively solving the saturation of each of the phases).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wu in view of Kozdon in view of Lee ’091 to extend the simulation model from two fluid phases to three, which would allow for modelling of a more complex system involving gas in addition to oil and water.

Response to Arguments
Applicant’s arguments, see page 8, filed 26 April 2021, with respect to the rejection(s) of claim(s) 1 - 3 and 5 - 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu in view of Kozdon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862